DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 07/26/2021.
Claims 1-9 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application 2020-127052 filed in Japan on 07/28/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
Page 12, line 18 recites “Noe that when matching…” when it appears it should recite “Note that when matching…”
Appropriate correction is required.
Claim Interpretation
Examiner notes that claims 7 and 8 recite conditional limitations in a method claim. Per MPEP 2111.04 II., “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Therefore, the broadest reasonable interpretation of claim 7 is not patentably distinct from claim 5 because the limitations added by claim 7 are all conditional limitations. Regarding claim 8, the broadest reasonable interpretation does not require the article to be transported by the delivery vehicle because the delivery vehicle transporting the article is contingent on there being no passengers who undertake the request. In the interest of compact prosecution, Examiner has applied prior art to all claim limitations as if they were required under broadest reasonable interpretation. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “A non-transitory computer readable medium storing a program for putting an article into a freight-and-passenger vehicle and transporting the article by the freight-and-passenger vehicle, and then unloading the article from the freight-and- passenger vehicle and delivering the article to a delivery destination”. Applicant’s specification recites “the various control programs can be stored and provided to a computer using any type of non-transitory computer readable media” on page 16 lines 19-21. Applicant’s specification then recites examples of non-transitory computer readable media in lines 21-28 on page 16. “Various control programs” in relation to the system devices are mentioned again on page 4 of Applicant’s specification, and again on page 13 regarding the delivery vehicle and on page 15 regarding the manipulator. Therefore, Applicant’s specification supports a non-transitory computer readable medium with a program.
However, the various control programs recited in Applicant’s specification in the locations indicated above do not recite a control program that puts the article into the freight-and-passenger vehicle, transporting the article using the freight-and-passenger vehicle, and then unloading the article and transporting the article to the delivery destination. The closest Applicant’s spec appears to come to supporting a program for loading the article is on page 6, when the specification recites that the management server determines which of the freight-and-passenger vehicles the article should be loaded on to. The article is also referred to as having been loaded on pages 9 and 11. Nowhere, however, does the specification does not recite how the article is loaded. Similarly, Applicant’s specification recites that the freight-and-passenger vehicle transports passengers and articles in various places, for example the top of page 10. However, Applicant’s specification does not recite how the “various control programs” of the specification achieve the transportation, only the intended result. Finally, the closest Applicant’s specification appears to come to supporting a program unloading the article from the freight-and-passenger vehicle is on page 12, when the specification recites that the management server determines a stop place where the article is unloaded. However, analogous to the discussion above regarding the loading of the article, the management server only identifies where the article should be unloaded. Pages 5 and 6 likewise support the management server determining a location where the article should be unloaded. While the article “is unloaded” per Applicant’s specification, it is not disclosed how a program is performing the unloading.  
Per MPEP 2163.03 “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved”.
The above limitations of claim 9 are specifying a desired functional result of a program on a non-transitory computer readable medium (loading, transporting, and unloading of an article). However, as discussed above, the specification does not identify how the program is accomplishing these desired results. Therefore, despite claim 9 being an original claim, per MPEP 2163.03 the claim still lacks adequate written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As discussed above, claim 9 recites “A non-transitory computer readable medium storing a program for putting an article into a freight-and-passenger vehicle and transporting the article by the freight-and-passenger vehicle, and then unloading the article from the freight-and- passenger vehicle and delivering the article to a delivery destination”. These limitations are functional limitations because they recite desired objectives for the program (loading, transporting, and unloading the article) without reciting how the program is accomplishing these desired outcomes. Per MPEP 2173.05(g) “the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear…Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.” 
MPEP 2173.05(g) goes on to state “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting”.
In the instant case, claim 9’s language only states a result obtained from the program (loaded, transported, and unloaded article), and one of ordinary skill in the art would not know from the claim terms what structure or steps would be encompassed by the claim. Specifically, one of ordinary skill in the art would not know how a program is to load and unload articles as claimed without other structures and/or steps being included in the claim language in addition to the program on a non-transitory computer readable medium. Therefore, per the MPEP 2173.05(g) factors above claim 9 is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite offering a one-off delivery job to a passenger and compensating them for executing the delivery. 
As an initial matter, claims 1-4 fall into at least the “machine” category of statutory subject matter. Claims 5-8 fall into at least the “process” category of statutory subject matter. Finally, claim 9 falls into at least the “manufacture” category of statutory subject matter. Therefore, all claims fall into at least of the statutory categories. Eligibility analysis proceeds to Step 2A.
Claim 1 recites the concept of offering a one-off delivery job to a passenger and compensating them for executing the delivery which is a certain method of organizing human activity including managing commercial interactions. Put an article into a freight-and-passenger vehicle and transport the article by the freight-and-passenger vehicle, and then unload the article from the freight-and-passenger vehicle and deliver the article to a delivery destination, the freight-and-passenger vehicle being scheduled to travel according to an operation schedule, further perform processes of: notifying a passenger on the freight-and-passenger vehicle transporting the article of a request for requesting the passenger to deliver the article from a stop place where the article is unloaded to a delivery destination thereof; and giving an incentive to the passenger who has undertaken the request after the passenger has delivered the article all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a delivery system and a computer. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a delivery system and a computer amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-3 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 4 further limits the abstract idea of claim 1 while introducing the additional element of a delivery vehicle. The claim does not integrate the abstract idea into a practical application because the element of a delivery vehicle is recited at a high-level of generality such that it amounts to no more than generally linking the abstract idea to the field of use of delivering packages using vehicles. Adding this new additional element into the additional elements from claim 1 still amounts to no more than generally linking the abstract idea to the field of use of delivering packages using vehicles. The claim also does not amount to significantly more than the abstract idea because generally linking the abstract idea to the field of use cannot provide an inventive concept. The claim is not patent eligible.
Claim 5 recites the concept of offering a one-off delivery job to a passenger and compensating them for executing the delivery which is a certain method of organizing human activity including managing commercial interactions. A delivery method comprising putting an article into a freight-and- passenger vehicle and transporting the article by the freight-and-passenger vehicle, and then unloading the article from the freight-and-passenger vehicle and delivering the article to a delivery destination, the freight-and-passenger vehicle being scheduled to travel according to an operation schedule, the delivery method further comprising processes of: notifying a passenger on the freight-and-passenger vehicle transporting the article of a request for requesting the passenger to deliver the article from a stop place where the article is unloaded to a delivery destination thereof; and giving an incentive to the passenger who has undertaken the request after the passenger has delivered the article all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a computer. The recited additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 6-7 further limit the abstract idea of claim 5 without adding any new additional elements. Therefore, by the analysis of claim 5 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 8 further limits the abstract idea of claim 5 while introducing the additional element of a delivery vehicle. The claim does not integrate the abstract idea into a practical application because the element of a delivery vehicle is recited at a high-level of generality such that it amounts to no more than generally linking the abstract idea to the field of use of delivering packages using vehicles. Adding this new additional element into the additional element from claim 5 still amounts to no more than generally linking the abstract idea to the field of use of delivering packages using vehicles. The claim also does not amount to significantly more than the abstract idea because generally linking the abstract idea to the field of use cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 recites the concept of offering a one-off delivery job to a passenger and compensating them for executing the delivery which is a certain method of organizing human activity including managing commercial interactions. Putting an article into a freight-and-passenger vehicle and transporting the article by the freight-and-passenger vehicle, and then unloading the article from the freight-and- passenger vehicle and delivering the article to a delivery destination, the freight- and-passenger vehicle being scheduled to travel according to an operation schedule, perform processes of: notifying a passenger on the freight-and-passenger vehicle transporting the article of a request for requesting the passenger to deliver the article from a stop place where the article is unloaded to a delivery destination thereof; and giving an incentive to the passenger who has undertaken the request after the passenger has delivered the article all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer readable medium storing a program and a computer. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer readable medium storing a program and a computer amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehrabi (U.S. Pre-Grant Publication No. 2015/0161563, hereafter known as Mehrabi).
Regarding claim 1, Mehrabi teaches:
A delivery system configured to put an article into a freight-and-passenger vehicle and transport the article by the freight-and-passenger vehicle, and then unload the article from the freight-and-passenger vehicle and deliver the article to a delivery destination (see Fig. 1 and [0030] for overall system. See [0032] for a shipping need to deliver item from an origin to a destination and [0035] "A customer may also input certain preferences into the system, including preferred runner characteristics, such as...mode of transportation (e.g...public transportation, walking)" for shipping customer requesting public transportation vehicle and walking used by runner to deliver the package)
the freight-and-passenger vehicle being scheduled to travel according to an operation schedule (see [0038] "Travel routes may be generated based on one or a combination of a runner's spatiotemporal information, a runner's preference information, and geospatial information. Geospatial information may include information relevant to known ways and routes that people and vehicles travel in a given location, including known...public transit routes" public transportation vehicle operates according to a scheduled route)
the delivery system being further configured to cause a computer to perform processes of: notifying a passenger on the freight-and-passenger vehicle transporting the article of a request for requesting the passenger to deliver the article from a stop place where the article is unloaded to a delivery destination thereof (see [0050] "the system may be configured to identify one or more runner opportunities based on an intersection of at least a portion of a runner's travel route(s) and at least one characteristic of a shipping need (e.g., destination, origin, time of delivery, time of pick-up, etc.)...A runner may be provided with an indication (e.g., a list, graphical or spatial representation) of the one or more runner opportunities and may select one or more runner opportunities therefrom that he or she would be willing and able to fulfill" Also see [0049]. See [0036] for runner specifying public transportation and walking as modes of transportation and [0038] for the travel route including a public transit route and walking)
and giving an incentive to the passenger who has undertaken the request after the passenger has delivered the article (see [0068] "a customer can choose to pay runners electronically in one of three ways...(3) pay the runner at the point of delivery" and remainder of [0068] for sub-options for post-delivery incentive provision)
Regarding claim 2, Mehrabi teaches all of the limitations of claim 1 above. Mehrabi further teaches:
wherein a passenger who gets off the freight-and-passenger vehicle at the stop place where the article is unloaded is notified of the request (see [0036] "Runners who are willing to transport items along their commute may choose to participate in the system" and inputting public transportation and walking as modes of transportation and various destinations the runner is travelling to. [0038] for transportation routes based on public transit routes and walking. [0050] for runner gets on/off of public transit during route to reach destination which intersects with package delivery destination)
Regarding claim 5, Mehrabi teaches:
A delivery method comprising putting an article into a freight-and- passenger vehicle and transporting the article by the freight-and-passenger vehicle, and then unloading the article from the freight-and-passenger vehicle and delivering the article to a delivery destination (see Fig. 3 and [0034] for overall method. See [0032] for a shipping need to deliver item from an origin to a destination and [0035] "A customer may also input certain preferences into the system, including preferred runner characteristics, such as...mode of transportation (e.g...public transportation, walking)" for shipping customer requesting public transportation vehicle and walking used by runner to deliver the package)
Regarding the remaining limitations of claim 5, please see the rejection of claim 1 above.
Regarding claim 6, Mehrabi teaches all of the limitations of claim 5 above. Regarding the limitations introduced in claim 6, please see the rejection of claim 2 above.
Regarding claim 9, Mehrabi teaches:
A non-transitory computer readable medium storing a program for putting an article into a freight-and-passenger vehicle and transporting the article by the freight-and-passenger vehicle, and then unloading the article from the freight-and- passenger vehicle and delivering the article to a delivery destination (see [0022] "The aforementioned methods and systems may be implemented by or as a computer having a processor and a memory. The computer may be a personal computer, a mobile phone, a smart phone, a tablet or any other handheld, wearable or cloud computing device" for memory as computer-readable medium. See [0032] for a shipping need to deliver item from an origin to a destination and [0035] "A customer may also input certain preferences into the system, including preferred runner characteristics, such as...mode of transportation (e.g...public transportation, walking)" for shipping customer requesting public transportation vehicle and walking used by runner to deliver the package)
Regarding the remaining limitations of claim 9, please see the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrabi in view of Wolter et al. (U.S. Patent No. 10,657,486; hereafter known as Wolter).
Regarding claim 3, Mehrabi teaches all of the limitations of claim 1 above. Mehrabi further teaches:
wherein when there is no passenger who undertakes the request, a relay of runners is used to complete the shipment (see [0073] " a customer's shipping need cannot reasonably be handled by a single runner. This could be because the either the pick-up point, the destination, or both are in infrequently accessed geographies, or that the distance is long enough that a single runner would rarely make that trip, or maybe even that a runner would be willing to make the trip under the customer's specified timeframe for which no traditional shipping option would, but the runner's asking price is far too high for that customer" for no match between a single runner and a delivery request. [0073]-[0075] go on to describe a relay transaction)
As discussed previously, Mehrabi considers runners inputting public transportation as a mode of transportation in [0036]. Therefore, while the relay of Mehrabi may imply that two runners in a relay may take the item on different public transportation vehicles, Mehrabi does not explicitly teach a change in freight-and-passenger vehicle when there is no passenger who undertakes the request. However, Wolter teaches:
wherein when there is no passenger who undertakes the request, the freight-and-passenger vehicle that transports the article is changed to another freight-and-passenger vehicle (see Col. 16 lines 3-12 "multiple public transport vehicles 156 may be used for transporting the container 302 along the route to the delivery location. For instance, the second courier 126(2) may be instructed to handoff the container 302 to another courier 126 on another public transport vehicle 156 and/or place the container 302 into another receptacle 160 on another public transport vehicle 156 (not shown in FIG. 3 for clarity). This process may be repeated a number of times until the container 302 is near to the delivery location 120 of the recipient 118" for a relay shipment causing package to be changed between different public transit vehicles)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a relay between public transit vehicles to make a delivery as in Wolter in the system executing the relay delivery method of Mehrabi. As in Wolter, it is within the capabilities of one of ordinary skill in the art to incorporate relays between public transit vehicles into Mehrabi' s invention with the predictable result of fulfilling a delivery that is not/cannot be undertaken by one person as needed in Mehrabi.
Regarding claim 7, Mehrabi teaches all of the limitations of claim 5 above. Regarding the limitations introduced in claim 7, please see the rejection of claim 3 above.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrabi in view of Gabbai (U.S. Pre-Grant Publication No. 2017/0011340, hereafter known as Gabbai), further in view of Naito et al. (U.S. Pre-Grant Publication No. 2020/0302387, hereafter known as Naito).
Regarding claim 4, Mehrabi teaches all of the limitations of claim 1 above. Mehrabi further teaches in [0074] that if a runner is unavailable a replacement may be located by the system. Mehrabi goes on in [0075] to teach that if a replacement cannot be found, the current runner may continue on with the next step of the delivery. However, Mehrabi does not explicitly teach a delivery vehicle being capable of delivering the package being carried in the freight-and-passenger vehicle that delivers the article when no passengers undertake the request. Gabbai teaches:
wherein a delivery vehicle capable of transporting the article is carried in the freight- and-passenger vehicle transporting the article (see [0046] "the drones 170 are attached to crates with compartments that are used to carry packages. For example, the crates contain docking stations or compartments to carry drones, and drones are placed onto the crates before crates containing both packages and drones are loaded onto the vehicle(s) 162". See [0020] for drones being 'Unmanned Aerial Vehicles')
 (see [0021] "a bus traveling along an existing bus route can deliver drones and packages to a bus stop within a predetermined radius of a package destination, and one or more drones can deliver one or more packages from the bus stop to the package destination")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the drone delivery using public transportation vehicles of Gabbai with the public transportation vehicle delivery system of Mehrabi. As Gabbai states in [0022] “using drones to deliver packages, allow for package delivery in areas difficult to reach”. Mehrabi [0073] considers deliveries to locations that are infrequently accessed or “cannot reasonably be handled by one runner”, and Mehrabi considers workarounds to serve these areas. By incorporating the drones of Gabbai, deliveries can be made to additional areas that would not be reasonable for a runner to reach.
The combination of Mehrabi and Gabbai teaches package delivery using both human runners and vehicles carried by the public transit vehicles. However, the combination of Mehrabi and Gabbai does not explicitly teach that the drones are used when no passenger undertakes the request. Naito teaches:
and when there is no passenger who undertakes the request, the article is transported by the delivery vehicle (see [0157] for instruction for deliverer to deliver the package when no receiving agents (in combination with Mehrabi and Gabbai, passengers) are found to deliver the package. See [0177] "a robot or the like of the carrier may deliver a package in place of deliverer 4. In other words, in the above embodiment, deliverer 4 may be replaced with a robot, and the robot may include the functions of deliverer terminal 41" for deliverer being the robot (drone in combination with Mehrabi and Gabbai)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using drone delivery when receiving agents are not available of Naito with the drone and runner public transportation vehicle delivery system of the combination of Mehrabi and Gabbai. Naito states in [0177] that the costs of using a receiving agent (including an incentive in Naito [0078]) may be less than the costs of using the robot/drone to complete the delivery. Therefore, by incorporating checking for a human runner to finish the delivery of the combination of Mehrabi and Gabbai and using the drones if no runners are available, the resulting combination would reduce costs compared to the separate runner/drone delivery channels of Mehrabi and Gabbai.
Regarding claim 8, Mehrabi teaches all of the limitations of claim 5 above. Regarding the limitations introduced in claim 8, please see the rejection of claim 4 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gu (Chinese Publication No. 107679796) teaches subway passengers delivering packages 
Guo et al. (Chinese Publication No. 107194639) teaches subway riders delivering packages to stations that they are scheduled to depart the subway
Ur (U.S. Pre-Grant Publication No. 2020/0286034) teaches drones using buses as part of the delivery route
Lacaze et al. (U.S. Pre-Grant Publication No. 2021/0034847) teaches a delivery robot that unloads a package from a vehicle and delivers the package to the delivery location
Bhatt (U.S. Pre-Grant Publication No. 2015/0227882) teaches delivering an item on a bus to a user
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/26/2022